Order entered May 9, 2022




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                  No. 05-22-00424-CV

                           IN RE JESSICA DIXON, Relator

             Original Proceeding from the 298th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-18-19277

                                       ORDER
                     Before Justices Schenck, Reichek, and Carlyle

          It has come to our attention that relator filed for bankruptcy in the United

States Bankruptcy Court for the Northern District of Texas. Under 11 U.S.C.

§ 362, further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

          Thus, for administrative purposes, we ABATE this cause. It may be

reinstated on prompt motion by any party showing the stay has been lifted and

specifying what further action, if any, is required from this Court. See TEX. R. APP.

P. 8.3.

                                                /s/   AMANDA L. REICHEK
                                                      JUSTICE